Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed May 11, 2021.
Claim 1, 9, and 19 have been amended.
Claims 1-7, 9, 11-15, and 19-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1040, S1044, S1080, S1082, S1084, and S1086.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “the regional range” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 9, the claim recites “the regional range” in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US Publication 2013/0307771 A1) in further view of Milekic (US Patent 7,561,143 B1) and Ramsby et al. (US Publication 2015/0268821 A1).
Regarding claim 1, Parker teaches a method for controlling an interaction control object by eye gaze, comprising:
(The knowledge management server 102 further includes ... a graphics processing unit (GPU) for processing signals and data to display images on a display)([0047]), at least one interaction control object required by interaction of a target application (FIGS. 2A and 2B illustrate a user 200 who is looking at display 201 on system 202 which is presenting several options including media 203, phone 204, and navigation 205)([0051]; Figure 2A – an example user interface including objects for interaction is shown), the interaction control object required by interaction comprises an information association module and an information determination module, the information association module is configured to receive a selection instruction for selecting the interaction control object required by interaction from a user and the information determination module is configured to receive a confirmation instruction for confirming the interaction control object required by interaction from the user (System 101 also includes gaze detector 112 that monitors the user's body, head, eye, and/or iris position to determine the user's line of sight and/or point of focus ...  In some embodiments, before reacting to a potential input, the system may prompt the user for further clarification or confirmation of the command … Circle 401 could be displayed on panel 400 in some embodiments to provide feedback to the driver … program modules include routines, programs, objects, components, data structures, and so forth, which perform particular tasks or implement particular abstract data types)([0036-0103]; gaze input for selecting and confirming input is performed using modules of code (e.g. associating and determining modules));
determining, by a processor (The knowledge management server 102 further includes a processor or central processing unit (CPU) 118)([0047]), a first gaze duration associated with the information association module through gaze information of eye gaze (if the user's gaze stays on one object, area, or display for longer than a predetermined duration, then the system will adjust the context based upon the gaze information)([0048]);
(the user may look at a display for a predetermined duration to trigger a particular context/interaction set)([0050]); and
when it is determined that the … gaze duration reaches a … predefined duration, completing an operation corresponding to the interaction control object required by interaction (the example of FIG. 4A, circle 401 is used merely to illustrate the driver's point of focus. The gaze detector determines that the driver is focusing on soft button or tile 402 for “satellite radio.” This system may react to this information in several ways)([0060]; Figure 4A - an exemplary operation based on user gaze for a set duration is shown).
Parker differs from the claim in that Parker fails to teach a regional range for each interaction control object comprises a first region of the information association module (i.e. selection region) and a second region of the information determination module (i.e. confirming interaction control region) and acquiring a second gaze duration associated with the information determination module, wherein the completing is a result of the second gaze duration reaching a second predefined duration and wherein the interaction is controlled only when the user gazes longer than the second predefined duration. However, Milekic discloses of a regional range for each interaction control object comprises a selection region and confirming interaction control region (A particularly advantageous way of defining gaze actions is shown at 601 in FIG. 6. Display 603 contains a gaze sensitive object 604. Pointer 605 A is outside gaze-sensitive object 604 ... When the user directs his or her gaze to gaze-sensitive object 604, the cursor changes form as shown at circle B 607 to indicate to the user that object 604 is gaze sensitive ... establishes a boundary area around the point at which the user is presently gazing in object 604. In display 608, the boundary area B is within dotted line 609)(column 11 lines 29-49; Figure 6 – an exemplary embodiment of an interaction object containing a plurality of regions including a selection region and a confirming interaction control region is shown) and acquiring a second gaze duration and (If the viewer decides to focus on a certain area for a predetermined period of time (600 ms in the preferred embodiment), the cursor/circle starts to shrink ... If the viewer continues to fixate on the area of interest, the focusing procedure continues for the next 400 milliseconds, ending with a 200 millisecond long signal of imminent action ... The imminent action signal thus indicates that the pointing device is about to change to the operational mode … the action can be that of zooming-in into the observed detail of the painting)(column 8 lines 27-47; a plurality of durations (e.g. first 600 ms and second 400 ms) are determined before confirming/completing an operation, the operation only executing when the second duration is passed). The examiner notes, Parker and Milekic teach a method for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker to include the ranges and the second gaze duration of Milekic such that the method portions areas of control objects into regions and detects a plurality of gaze durations before executing an operation. One would be motivated to make such a combination to provide the advantage of efficiently defining gaze actions and aiding a user in gaze input by providing feedback to a user at various gaze durations.
	The combination of Parker-Milekic fails to teach the information association module is a main display module (e.g. computerized selection method) and the information determination module is a sub display module (e.g. computerized confirmation method), the sub display module arranged based on the main display module and independently receives and executes the confirmation instruction. However, a computerized selection being a main display method module, wherein a computerized confirmation is a sub display method module, the sub display method module arranged based on the main display method module and independently receives and executes the confirmation instruction is (Upon detection of the selection input 202, a first evaluation 210 of a plurality of eye gaze samples may be performed to determine a UI object that is a most likely target of the selection input ... A second evaluation 212 of a different plurality of eye gaze samples may be performed at a time after the selection input is detected ... The second evaluation may be performed to either confirm the selection ... FIGS. 5-6 show results of an example secondary evaluation of the selection of the star UI object ... FIGS. 7A-7B show an example method 700 for selecting a UI object displayed on a graphical user interface based on eye gaze evaluation ... At 718, method 700 includes shortening a second time window that includes a different plurality of eye gaze samples to be evaluated in a second evaluation of the selection input ... the methods and processes described herein may be ... a computer-application program)([0030-0057]; Figures 7A and 7B – a main display method (reference element 700) and an independent sub display method (reference element 716) arranged based on the main display method is shown, notably an exemplary depiction of the sub method confirming a selection is shown in Figure 5). The examiner notes, Parker, Milekic, and Ramsby teach a method for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker-Milekic to include the method module arrangement of Ramsby such that the method selects in a main method and independently confirms selection in a sub method. One would be motivated to make such a combination to provide the advantage of accurately selecting a UI object even in the case of non-settled user gaze.  
Regarding claim 2, Parker-Milekic-Ramsby teach the method as claimed in claim 1, before determining the first gaze duration associated with the information association module through the gaze information of eye gaze, further comprising:
acquiring multiple eye images (Parker - Gaze detection may be accomplished, for example, by processing visual, infrared, or sonar images of the user)([0032]);
(Parker - The position and orientation of the user's ... eyes and the relative position of the user's irises may be extracted from the images)([0032]); and
determining the gaze information of eye gaze through the eye gaze feature (Parker - used to determine the user's point of focus or line of sight)([0032]).
Regarding claim 3, Parker-Milekic-Ramsby teach the method as claimed in claim 2, wherein the gaze information is used for determining a gaze position and gaze duration of the user (Parker - The user gaze information may be a direction that a user is looking or a user's point of focus or both ... Additionally, the user's gaze information may include a duration indicating how long the user's gaze was focused on a point of interest or in a direction)([0076]).
Regarding claim 4, Parker-Milekic-Ramsby teach the method as claimed in claim 1, before determining whether the second gaze duration reaches the second predefined duration associated with the information determination module, further comprising:
controlling the information association module and the information determination module to be displayed at the same time (Milekic - If the viewer continues to fixate on the area of interest, the focusing procedure continues for the next 400 milliseconds, ending with a 200 millisecond long signal of imminent action, indicated in the preferred embodiment by the concentric circles shown at 313)(column 8 lines 33-37; Figure 3 – an exemplary embodiment displaying association and determination information is shown).
Regarding claim 5, Parker-Milekic-Ramsby teach the method as claimed in claim 1, before determining whether the second gaze duration reaches the second predefined duration associated with the information determination module, further comprising:
under a condition that the first gaze duration reaches the first predefined duration associated with the information association module, displaying the information determination module (Milekic - If the viewer decides to focus on a certain area for a predetermined period of time (600 ms in the preferred embodiment) ... In FIG. 3, the user begins focusing on the area indicated by 309. The shrinking is shown at 311 (The shrinking circle of course remains at the position of circle 309))(column 8 lines 27-31; Figure 3 – an exemplary embodiment displaying determination information after a time period is shown).
Regarding claim 6, Parker-Milekic-Ramsby teach the method as claimed in claim 4, after displaying the information determination module, further comprising:
performing amplification processing on the information association module (Parker - FIG. 4C illustrates an alternate soft-button panel 420 on which the four buttons under gaze area 401 are expanded)([0063]; in order to be expanded objects need to be amplified in size); and
displaying an amplified information association module (Parker - Because of the increased button size, it is more apparent in FIG. 4C that the driver is looking at satellite-radio button 404)([0063]; Figure 4 - an exemplary amplified display is shown).
Regarding claim 9, Parker teaches a system for controlling an interaction control object by eye gaze, comprising:
a data acquisition device comprising of an infrared lamp and an image sensor, configured to acquire gaze information of eye gaze of a user (The images may be captured using ... infrared sensors … System 101 also includes gaze detector 112)([0032-0036]);
a display screen (System 101 includes display 102 that provides information to the user)([0033]), connected to the data acquisition device and configured to display at least one interaction control object required by interaction of a target application (FIGS. 2A and 2B illustrate a user 200 who is looking at display 201 on system 202 which is presenting several options including media 203, phone 204, and navigation 205)([0051]; Figure 2A – an example user interface including objects for interaction is shown), the interaction control object required by interaction comprising an information association module and an information determination module, the information association module being configured to receive a (System 101 also includes gaze detector 112 that monitors the user's body, head, eye, and/or iris position to determine the user's line of sight and/or point of focus ...  In some embodiments, before reacting to a potential input, the system may prompt the user for further clarification or confirmation of the command … Circle 401 could be displayed on panel 400 in some embodiments to provide feedback to the driver … program modules include routines, programs, objects, components, data structures, and so forth, which perform particular tasks or implement particular abstract data types)([0036-0103]; gaze input for selecting and confirming input is performed using modules of code (e.g. associating and determining modules)); and
a processor, connected to the data acquisition device and the display screen, connected with the data acquisition device and the display device (A user interface controller 103 provides content to display 102. The content may come from applications or software running on a processor 104)([0033]; Figure 1 – an exemplary system comprising of a processing device connected to a display and gaze acquisition device is shown) and configured to determine a first gaze duration associated with the information association module according to gaze information of eye gaze (if the user's gaze stays on one object, area, or display for longer than a predetermined duration, then the system will adjust the context based upon the gaze information)([0048]), when it is determined that the first gaze duration reaches a first predefined duration … (the user may look at a display for a predetermined duration to trigger a particular context/interaction set)([0050]) and, when it is determined that the … gaze duration reaches a … predefined duration, complete an operation corresponding to the interaction control object required by interaction (the example of FIG. 4A, circle 401 is used merely to illustrate the driver's point of focus. The gaze detector determines that the driver is focusing on soft button or tile 402 for “satellite radio.” This system may react to this information in several ways)([0060]; Figure 4A - an exemplary operation based on user gaze for a set duration is shown).
Parker differs from the claim in that Parker fails to teach a regional range for each interaction control object comprises a first region of the information association module (i.e. selection region) and a second region of the information determination module (i.e. confirming interaction control region) and acquiring a second gaze duration associated with the information determination module, wherein the completing is a result of the second gaze duration reaching a second predefined duration and wherein the interaction is controlled only when the user gazes longer than the second predefined duration. However, Milekic discloses of a regional range for each interaction control object comprises a selection region and confirming interaction control region (A particularly advantageous way of defining gaze actions is shown at 601 in FIG. 6. Display 603 contains a gaze sensitive object 604. Pointer 605 A is outside gaze-sensitive object 604 ... When the user directs his or her gaze to gaze-sensitive object 604, the cursor changes form as shown at circle B 607 to indicate to the user that object 604 is gaze sensitive ... establishes a boundary area around the point at which the user is presently gazing in object 604. In display 608, the boundary area B is within dotted line 609)(column 11 lines 29-49; Figure 6 – an exemplary embodiment of an interaction object containing a plurality of regions including a selection region and a confirming interaction control region is shown) and acquiring a second gaze duration and completing a confirmed operation upon the second gaze duration reaching a second predefined duration, wherein interaction control only occurs when the gaze is longer than the second predefined duration (If the viewer decides to focus on a certain area for a predetermined period of time (600 ms in the preferred embodiment), the cursor/circle starts to shrink ... If the viewer continues to fixate on the area of interest, the focusing procedure continues for the next 400 milliseconds, ending with a 200 millisecond long signal of imminent action ... The imminent action signal thus indicates that the pointing device is about to change to the operational mode … the action can be that of zooming-in into the observed detail of the painting)(column 8 lines 27-47; a plurality of durations (e.g. first 600 ms and second 400 ms) are determined before confirming/completing an operation, the operation only executing when the second duration is passed). The examiner notes, Parker and Milekic teach a system for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker to include the ranges and the second gaze duration of Milekic such that the system portions areas of control objects into regions and detects a plurality of gaze durations before executing an operation. One would be motivated to make such a combination to provide the advantage of efficiently defining gaze actions and aiding a user in gaze input by providing feedback to a user at various gaze durations.
	The combination of Parker-Milekic fails to teach the information association module is a main display module (e.g. computerized selection method) and the information determination module is a sub display module (e.g. computerized confirmation method), the sub display module arranged based on the main display module and independently receives and executes the confirmation instruction. However, a computerized selection being a main display method module, wherein a computerized confirmation is a sub display method module, the sub display method module arranged based on the main display method module and independently receives and executes the confirmation instruction is taught by Ramsby (Upon detection of the selection input 202, a first evaluation 210 of a plurality of eye gaze samples may be performed to determine a UI object that is a most likely target of the selection input ... A second evaluation 212 of a different plurality of eye gaze samples may be performed at a time after the selection input is detected ... The second evaluation may be performed to either confirm the selection ... FIGS. 5-6 show results of an example secondary evaluation of the selection of the star UI object ... FIGS. 7A-7B show an example method 700 for selecting a UI object displayed on a graphical user interface based on eye gaze evaluation ... At 718, method 700 includes shortening a second time window that includes a different plurality of eye gaze samples to be evaluated in a second evaluation of the selection input ... the methods and processes described herein may be ... a computer-application program)([0030-0057]; Figures 7A and 7B – a main display method (reference element 700) and an independent sub display method (reference element 716) arranged based on the main display method is shown, notably an exemplary depiction of the sub method confirming a selection is shown in Figure 5). The examiner notes, Parker, Milekic, and Ramsby teach a system for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker-Milekic to include the method module arrangement of Ramsby such that the system selects in a main method and independently confirms selection in a sub method. One would be motivated to make such a combination to provide the advantage of accurately selecting a UI object even in the case of non-settled user gaze.  
Regarding claim 11, Parker-Milekic-Ramsby teach a non-transitory computer-readable storage medium, comprising a stored program, the program running to control equipment where the non-transitory computer-readable storage medium is located to execute the method for controlling the interaction control object by eye gaze as claimed in claim 1 (Parker - The invention may be described in the general context of computer-executable instructions, such as program module ... Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data)([0103-0105]).
Regarding claim 12, Parker-Milekic-Ramsby teach a processor, configured to run a program, stored in a memory connected to the processor, the program running the method for controlling the interaction control object by eye gaze as claimed in claim 1 (Parker - The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer)([0103]).
Regarding claim 13, Parker-Milekic-Ramsby teach the method as claimed in claim 5, after displaying the information determination module, further comprising:
performing amplification processing on the information association module (Parker - FIG. 4C illustrates an alternate soft-button panel 420 on which the four buttons under gaze area 401 are expanded)([0063]; in order to be expanded objects need to be amplified in size); and
displaying an amplified information association module (Parker - Because of the increased button size, it is more apparent in FIG. 4C that the driver is looking at satellite-radio button 404)([0063]; Figure 4 - an exemplary amplified display is shown).
Regarding claim 14, Parker-Milekic-Ramsby teach the method as claimed in claim 1, wherein the information association module of the interaction control object required by interaction is a main display module, and the information determination module is a sub display module, each interaction control object required by interaction corresponds to a main display module and a sub display module (Parker - The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, and so forth, which perform particular tasks or implement particular abstract data types)([0103]; program modules are used to encapsulate program code, it is readily apparent that modules may be sub modules of modules (e.g. object oriented programing via classes)).
Regarding claim 15, Parker-Milekic-Ramsby teach the method as claimed in claim 1, wherein the information association module is always displayed in the display screen and the information determination module is hidden before the first gaze duration reaches the first predefined duration (Parker - before reacting to a potential input, the system may prompt the user for further clarification or confirmation of the command ...  Circle 401 represents the driver's point of focus as determined by a gaze detector when the driver looks at the soft-button panel)([0053-0060]).
Regarding claim 19, Parker-Milekic-Ramsby teach the system as claimed in claim 9, the processor is further configured to, after displaying the information determination module, perform amplification processing on the information association module (Parker - FIG. 4C illustrates an alternate soft-button panel 420 on which the four buttons under gaze area 401 are expanded)([0063]; in order to be expanded objects need to be amplified in size); and display an amplified information association module (Parker - Because of the increased button size, it is more apparent in FIG. 4C that the driver is looking at satellite-radio button 404)([0063]; Figure 4 - an exemplary amplified display is shown).
Regarding claim 20, Parker-Milekic-Ramsby teach a processor, configured to run a program stored in a memory connected to the processor, the program running the method for controlling the interaction control object by eye gaze as claimed in claim 2 (Parker - The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer)([0103]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, Milekic, Ramsby, and in further view of Ahn et al. (US Patent 9524023 B2).
Regarding claim 7, Parker-Milekic-Ramsby teach the method as applied above, wherein the information determination module comprises multiple subunits and displays the multiple subunits under a condition that the first gaze duration reaches the first predefined duration (Parker - When the system identifies the driver's gaze area or point of focus 401 on satellite radio tile 401, the display may change as illustrated in FIG. 4B)([0062]; Figures 4A and 4B – an exemplary example of displaying subunit items is shown) and acquiring the second gaze duration (Milekic - If the viewer decides to focus on a certain area for a predetermined period of time (600 ms in the preferred embodiment) … If the viewer continues to fixate … for the next 400 milliseconds, ending with a 200 millisecond ... The imminent action signal thus indicates that the pointing device is about to change to the operational mode)(column 8 lines 27-39). Parker-Milekic-Ramsby differ from the claim in that Parker-Milekic-Ramsby fails to teach determining gaze at a unit of the multiple subunits for a predefined duration and controlling an operation corresponding to the unit. However, determining gaze at a unit of multiple subunits for a predefined duration and controlling an operation corresponding to the unit is taught by Ahn (When gaze recognition is selected by a user, the display apparatus operates the image collection unit, displays a popup menu ... confirms the position of the tracked gaze, and perform an operation corresponding to a menu selected from the popup menu by the user ... menu selection through gaze recognition may be determined based ... time for which the gaze is present on the button ... If the position of the user's gaze is present on the channel/volume control button, a volume up/down button a5 ... a channel up/down button a6 for channel adjustment, and a cursor a4 indicating the position of the user's gaze are displayed in the display unit 110 as shown in FIG. 16)(column 13 lines 24-51 and column 22 lines 9-14; Figures 15 and 16 – an exemplary determining user gaze at subunits (i.e. volume and channel) and controlling corresponding operation (i.e. changing volume or channel) is shown). The examiner notes, Parker, Milekic, Ramsby, and Ahn teach a method for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker-Milekic-Ramsby to include the determining and the controlling of Ahn such that the method detects gaze selection of a unit within subunits for controlling operation of a device. One would be motivated to make such a combination to provide the advantage of enabling a user to select items in sub menus. 

Response to Arguments
Applicant's arguments, see page 7 of applicant's remarks, filed May 11, 2021, with respect to the previous 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph interpretation have been fully 
Applicant's arguments filed May 11, 2021, with respect to the 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues the combination of Parker, Milekic, and Ramsby fails to teach “the information association module is configured to receive a selection instruction for selecting the interaction control object required by interaction from a user and the information determination module is configured to receive a confirmation instruction for confirming the interaction control object required by interaction from the user; the information association module is a main display module, and the information determination module is a sub display module; the sub display module is arranged based on the main display module, the sub display module independently receives and executes the confirmation instruction given by the user; the regional range of each interaction control object required by interaction comprises a first region of the information association module and a second region of the information determination module”; the examiner respectfully disagrees.
The examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Parker discloses of displaying on a display screen at least one interaction control object required by interaction of a target application “FIGS. 2A and 2B illustrate a user 200 who is looking at display 201 on system 202 which is presenting several options including media 203, phone 204, and navigation 205” ([0051]; Figure 2A – an example user interface including objects for interaction is shown). In particular, Parker discloses of that displayed objects are interacted with based on modules of code that perform gaze input including selecting and confirming input “System 101 also includes gaze detector 112 that monitors the user's body, head, eye, and/or iris position to determine the user's line of sight and/or point of focus ...  In some embodiments, before reacting to a potential input, the system may prompt the user for further clarification or confirmation of the command … Circle 401 could be displayed on panel 400 in some embodiments to provide feedback to the driver … program modules include routines, programs, objects, components, data structures, and so forth, which perform particular tasks or implement particular abstract data types” ([0036-0103]).
	Milekic discloses of a regional range for each interaction control object comprises a selection region and confirming interaction control region “A particularly advantageous way of defining gaze actions is shown at 601 in FIG. 6. Display 603 contains a gaze sensitive object 604. Pointer 605 A is outside gaze-sensitive object 604 ... When the user directs his or her gaze to gaze-sensitive object 604, the cursor changes form as shown at circle B 607 to indicate to the user that object 604 is gaze sensitive ... establishes a boundary area around the point at which the user is presently gazing in object 604. In display 608, the boundary area B is within dotted line 609” (column 11 lines 29-49; Figure 6 – an exemplary embodiment of an interaction object containing a plurality of regions including a selection region and a confirming interaction control region is shown) and acquiring a second gaze duration and completing a confirmed operation upon the second gaze duration reaching a second predefined duration, wherein interaction control only occurs when the gaze is longer than the second predefined duration “If the viewer decides to focus on a certain area for a predetermined period of time (600 ms in the preferred embodiment), the cursor/circle starts to shrink ... If the viewer continues to fixate on the area of interest, the focusing procedure continues for the next 400 milliseconds, ending with a 200 millisecond long signal of imminent action ... The imminent action signal thus indicates that the pointing device is about to change to the operational mode … the action can be that of zooming-in into the observed detail of the painting” (column 8 lines 27-47; a plurality of durations (e.g. first 600 ms and second 400 ms) are determined before confirming/completing an operation, the operation only executing when the second duration is passed).
“Upon detection of the selection input 202, a first evaluation 210 of a plurality of eye gaze samples may be performed to determine a UI object that is a most likely target of the selection input ... A second evaluation 212 of a different plurality of eye gaze samples may be performed at a time after the selection input is detected ... The second evaluation may be performed to either confirm the selection ... FIGS. 5-6 show results of an example secondary evaluation of the selection of the star UI object ... FIGS. 7A-7B show an example method 700 for selecting a UI object displayed on a graphical user interface based on eye gaze evaluation ... At 718, method 700 includes shortening a second time window that includes a different plurality of eye gaze samples to be evaluated in a second evaluation of the selection input ... the methods and processes described herein may be ... a computer-application program” ([0030-0057]; Figures 7A and 7B – a main display method (reference element 700) and an independent sub display method (reference element 716) arranged based on the main display method is shown, an exemplary depiction of the sub method confirming a selection is shown in Figure 5).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Parker, Milekic, and Ramsby teach a method for controlling a user interface using gaze. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaze input of Parker to include the ranges and the second gaze duration of Milekic and the method module arrangement of Ramsby such 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for controlling an interaction object by eye gaze.
20040075645A1
20070164990A1
20170235462A1
7742623B1
8360578B2
9329682B2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145